DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: “JoncryiECO2177” appears to be misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12, 15, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikmans et al. (EP 2657308), in view of Wu et al. (US Serial No. 2003/0144375), as evidenced by Schierlmann (US Serial No. 2003/0017269).
Regarding claims 1, 3, 4, 29, and 30; Dikmans et al. teaches an ink composition comprising, a radiation curable polyurethane dispersion (UCECOAT® 7699; UV-curing oligomer/polymer), a photoinitiator, and an acrylic emulsion (JONCRYL® 538) [0072; Ex1], and water [0011].  Dikmans et al. teaches the composition may further comprise humectants [0053] and dispersing agents [0047].

Schierlmann provides evidence that Joncryl® 1972 is a self-crosslinking polymer to promote better performance in film properties [0012].
The Examiner makes note that “under the effect of thermal action” is a future intended use limitation and does not explicitly require thermal action.  It is noted that “the hybrid ink is an inkjet printer ink” is merely an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Dikmans et al. teaches the compositions are suitable for use in ink jet printing [0060].
Regarding claim 2; Dikmans et al. teaches the composition further comprises a crosslinking agent (ethoxylated trimethylolpropane triacrylate) [Ex1].
Regarding claim 5; Dikmans et al. teaches the composition may further comprise pigments and/or colorants [0053].
Regarding claim 12; Dikmans et al. teaches the composition further comprises leveling agents [0047].
Regarding claim 15; Dikmans et al. teaches the polyurethane dispersion is a combination of at least two different water-dispersible (poly)urethane (meth)acrylates [0023].

Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikmans et al. (EP 2657308) in view of in view of Wu et al. (US Serial No. 2003/0144375), as evidenced by Schierlmann (US Serial No. 2003/0017269), as applied to claim 1 above, and further in view of Nakhmanovich et al. (US Serial No. 2004/0209976).
Dikmans et al. and Wu et al., as evidence Schierlmann renders obvious the basic claimed water based hybrid ink composition, as set forth above, with respect to claim 1.
Regarding claims 8 and 9; Dikmans et al. teaches the composition further comprises a humectant [0053], however fails to explicitly teach the humectant as required by instant claims 8 and 9.  Nakhmanovich et al. teaches a water based inkjet ink comprising a water miscible resin (e.g. JONCRYL® 538) and a UV curable humectant (e.g. EBECRYL® 12, polyether triacrylate) [Ex1], which has a boiling point of above 170°C [0015].  Dikmans et al. and Nakhmanovich et al. are analogous art 
The Examiner makes note that acrylate groups are also capable of being heat curable, thus the UV curable humectant having acrylate functionality also reads on the required heat curing humectant as required by instant claim 10.
Regarding claim 11; Dikmans et al. teaches employing a humectant [0053].  As stated above, one of ordinary skill in the art would have found it obvious to add the UV curable humectant, as taught by Nakmanovich et al., to the water based ink composition of Dikmans et al.; thus forming a mixture of a non-curing and a UV curing humectant.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 9, 11, 12, 15, 29, and 30 have been considered but are moot because the new ground of rejection does not rely 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JESSICA M ROSWELL/
Primary Examiner, Art Unit 1767